           Case 1:20-cr-00135-DLF Document 26 Filed 03/25/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                    )
UNITED STATES OF AMERICA            )
                                    )
v.                                  )                 Case No. 1:20-cr-00135-DLF
                                    )
                                    )                 Judge: Honorable Dabney L. Friedrich
JASON CHARTER                       )
                                    )                 Next Event: Status Hearing
                                    )                             April 13, 2021
            Defendant.              )
____________________________________)


                    MOTION TO AMEND CONDITIONS OF RELEASE

      Jason Charter (“Mr. Charter”), by and through undersigned counsel, respectfully moves

this Court pursuant to 18 U.S.C. §3142, the Fifth, Eighth and Fourteenth Amendments to the

United States Constitution, to amend the Conditions of Release to allow Mr. Charter to travel

outside of the District for medical appoints with approval from Pre-trial Services.

      I.     MR. CHARTER IS SEEKING A MODIFICATION TO HIS RELEASE
             CONDITIONS

       18 U.S.C. §3142 states the judicial officer may at any time amend the order to impose

additional or different conditions of release. Currently Mr. Charter can only travel to Winchester,

Virginia for his medical appointments. Other appointments require court approval prior to travel.

Recently, a need has arose for Mr. Charter to travel to other locations outside of the District of

Columbia and Winchester, Virginia to seek medical treatment. It would be burdensome for Mr.

Charter, by Counsel, to file a motion with the court each time he needs to seek medical attention

outside of the designated area.

       Pre-trial Services has expressed it would have no opposition to this request.




                                                 1
          Case 1:20-cr-00135-DLF Document 26 Filed 03/25/21 Page 2 of 2




       WHEREFORE, for the reasons stated above, as well as any other reasons that become

apparent to the Court, the defense respectfully requests that the Court grant this Motion and

amend to the Conditions of Release to allow Mr. Charter to travel outside of the District of

Columbia for medical appoints with approval from Pre-trial Services.


DATE SUBMITTED: March 25, 2021                                      JASON CHARTER
                                                                    By Counsel

ANDREW CLARKE LAW, PLLC
1712 I STREET, NW, SUITE 915
WASHINGTON, DC, 20006
Telephone: (202)780-9144
a.clarke@aclarkelaw.com

/s/Andrew O. Clarke
Andrew O. Clarke, Esquire
DC BAR NO # 1032649
Counsel for Jason Charter
                                CERTIFICATE OF SERVICE

       I hereby certify that on this March 25, 2021, I electronically filed the foregoing with the
Clerk of Clerk using the CM/ECF system which will send notification of such filing to Christopher
Berridge, Esquire at Christopher.Berridge@usdoj.gov.

                                                            /s/Andrew O. Clarke
                                                            Andrew O. Clarke, Esquire




                                                2
